Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 11 September 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                        sir
                            West point 11th sept. 1782
                        
                        it is some time since the foundation of the Magazine has been diged, but the masonery has not been begun by want of Masons & others articles which have not been furnished by the quarter master General.Colonel pickering has given me to understand that he would send me twelve masons in a few days. the season is however so far advanced, that if all the materials were now on the spot, it would be impossible to finish it this fall; and I think raising the sides will be the utmost that Can be done, which if i am enabled to accomplish, will prove of the greatest advantage, as the walls will be properly settled and Consolidated, in order to have the arch turnd the next spring. i am sir with the greatest respect your most humble and most obedient servant.
                        
                            Villefranche Majr of Engr
                        
                    